Henderson, J.,
delivered the opinion of the Court.
This is an application for leave to appeal from a denial of a writ of habeas corpus. The petitioner was indicted in the Criminal Court of Baltimore jointly with one Melvin Wade *655of conspiracy to assault with intent to murder, and assault with intent to murder. He was represented by court-appointed counsel, found guilty on both indictments and sentenced to the Penitentiary for a term of eight years on each conviction, to run concurrently. He complains that his bail was excessive, the evidence was insufficient, his attorney did not represent him properly, and that there was some irregularity in the first indictment. We shall not attempt to comment on these complaints, for they are the same ones we considered in Lievers v. Warden, 210 Md. 670.

Application denied, with costs.